PER CURIAM.
The defendant Euth Barnett was convicted of manslaughter by abortion, and appeals.
Defendant claims error in the refusal of the trial court to sustain her demurrer to the indictment. She demurred upon the ground that she could not receive a fair trial. Her assignment of error states she could not receive a fair trial because Article I, §6, of the Oregon Constitution prohibits inquiry into the religious beliefs of prospective jurors; that she is charged with committing an unlawful abortion and that certain religious organizations do not believe that any abortions can be lawful and, therefore, all persons of these faiths cannot be fair and impartial jurors.
A demurrer to an indictment does not raise this issue. The grounds for demurrer to an indictment are purely statutory. OES 135.630. The belief that a party cannot receive a fair and impartial trial is not found in this statute.
Defendant also assigns as error the trial court’s refusal to give certain requested instructions. An examination of the instructions discloses that the trial *616court not only properly instructed the jury upon the subject of the requested instructions, but that the instructions requested were erroneous.
Finding no error in the record, the judgment is affirmed.